Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Doering et al. (US 20150089253 A1).
Regarding claim 1, Anderson teaches a power supply (power regulator circuit 530 of Fig. 5) for providing electrical power (a power regulator circuit 530, which includes a voltage regulator circuit 536 that applies a voltage V.sub.PA to a power supply input 511 of the power amplifier 512, see [0030]) to a radio (radio 510 of Fig. 5) through electrical conductors (connection between the voltage regulator 536 and the radio 510) whose radio ends are electrically coupled to a direct current (DC) input of the radio (first end is connected to the regulator and the second end is connected to the radio 510)), comprising: 
control logic circuitry configured to receive an electrical parameter level (e.g. IPA) measured at the radio ends of the electrical conductors (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see [0030]).
However, Anderson does not teach conversion circuitry comprising an input configured to receive a first DC voltage and an output configured to be electrically coupled to first ends, of the electrical conductors, which are opposite the radio ends, and electrically coupled to the control logic circuitry; 
wherein the conversion circuitry is configured, based upon the electrical parameter level, to convert the first DC voltage to a second DC voltage, at the output, that is greater than the first DC voltage.
In an analogous art, Doering teaches conversion circuitry (power converter 10 including the
voltage regulator 11 of Fig. 1) comprising an input configured to receive a first DC voltage (input if V3 of Fig. 1) and an output configured to be electrically coupled to first ends (terminal 14), of the electrical conductors (conductor 30), which are opposite the radio ends, and electrically coupled to the control logic circuitry (determining entity 13); 
wherein the conversion circuitry is configured, based upon the electrical parameter level (The determining entity 13 is configured to determine the reference output voltage V3 such that it equals a sum of the stable input voltage V1 of the computer device 20 and the product of the measured actual output current I1 and the resistance R30 of the coupling circuitry 30, see [0042]), to convert the first DC voltage to a second DC voltage, at the output (The voltage regulator 11 is adapted to control an actual output voltage v2 for the coupling circuitry 30 based on a determined reference output voltage V3, in particular such that v2 corresponds to V3, see [0042]), that is greater than the first DC voltage (v2=V1+I1·R30, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the power converter of Anderson with the converter of Doering to provide a method and apparatus to improve power converter for a device as suggested.
Regarding claim 2, Anderson as modified by Doering teaches the power supply of claim 1, further comprising measurement circuitry configured to measure the electrical parameter level (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see Anderson [0030]).
Regarding claim 4, Anderson as modified by Doering teaches the power supply of claim 1, wherein a third DC voltage, which is less than the second DC voltage, at the radio ends is substantially constant notwithstanding any changes in direct current drawn from the output (VC is a constant approximately equal to 0.6 volts, Anderson [0023]).
Regarding claim 6, Anderson teaches the method for compensating for a voltage drop in electrical conductors providing electrical power from a power supply through radio ends of the electrical conductors to a direct current (DC) power input of a radio (method of Fig. 8 using system of Fig. 5), comprising: 
receiving, at the power supply, an electrical parameter level measured at the radio ends of the electrical conductors (Power supply current for the transmit power amplifier is then detected, [0031]).
However, Anderson does not teach based upon the electrical parameter level, converting an input DC voltage to an output DC voltage which is higher than the input DC voltage; and 
providing the output DC voltage to an output of the power supply configured to be electrically coupled to first ends, of the electrical conductors, opposite the radio ends.
In an analogous art, Doering teaches based upon the electrical parameter level (The determining entity 13 is configured to determine the reference output voltage V3 such that it equals a sum of the stable input voltage V1 of the computer device 20 and the product of the measured actual output current I1 and the resistance R30 of the coupling circuitry 30, see [0042]), converting an input DC voltage to an output DC voltage (The voltage regulator 11 is adapted to control an actual output voltage v2 for the coupling circuitry 30 based on a determined reference output voltage V3, in particular such that v2 corresponds to V3, see [0042]) which is higher than the input DC voltage (v2=V1+I1·R30, [0039]); and 
providing the output DC voltage to an output of the power supply configured to be electrically coupled to first ends, of the electrical conductors, opposite the radio ends (The voltage regulator 11 outputs the actual output voltage v2 at its output terminal 15. The output terminal 15 of the voltage regulator 11 is coupled led to the output terminal 14, [0042] and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the power converter of Anderson with the converter of Doering to provide a method and apparatus to improve power converter for a device as suggested.
Regarding claim 7, Anderson as modified by Doering teaches the method of claim 6, further comprising measuring the electrical parameter level with a measurement circuit (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see Anderson [0030]).
Regarding claim 9, Anderson as modified by Doering teaches the method of claim 6, wherein a first DC voltage, which is less than the output DC voltage, at the radio ends is substantially constant notwithstanding any changes in direct current drawn from the output (VC is a constant approximately equal to 0.6 volts, Anderson [0023]).
Regarding claim 11, Anderson teaches a system, comprising: electrical conductors (wireless terminal 500 of Fig. 5) comprising radio ends (connecting from voltage regulator 536 to radio 510) and first ends opposite the radio ends (connection from power amplifier 512 of the radio to the power regulator circuit 530); 
a radio electrically coupled to the radio ends (radio 510); and 
a power supply (power regulator 530) comprising a power supply output electrically coupled to the first ends (voltage regulator 536 which is connected to the radio) and configured to provide electrical power to the radio through the electrical conductors (The terminal 500 further includes a battery 540 and a power regulator circuit 530, which includes a voltage regulator circuit 536 that applies a voltage VPA to a power supply input 511 of the power amplifier 512, [0028]); 
wherein the power supply further comprises: control logic circuitry (power supply voltage controller 534) configured to receive an electrical parameter level measured at the radio ends of the electrical conductors (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see [0030]).
However, Anderson does not teach conversion circuitry comprising an input configured to receive a first direct current (DC) voltage and a conversion circuitry output electrically coupled to the first ends, and which is electrically coupled to the control logic circuitry; 
wherein the conversion circuitry is configured, based upon the electrical parameter level, to convert the first DC voltage to a second DC voltage, provided at the conversion circuitry output, greater than the first DC voltage.
In an analogous art, Doering teaches conversion circuitry (power converter 10 including the voltage regulator 11 of Fig. 1) comprising an input configured to receive a first DC voltage (input if V3 of Fig. 1) and a conversion circuitry output electrically coupled to first ends (terminal 14), and which is electrically coupled to the control logic circuitry (determining entity 13); 
wherein the conversion circuitry is configured, based upon the electrical parameter level (The determining entity 13 is configured to determine the reference output voltage V3 such that it equals a sum of the stable input voltage V1 of the computer device 20 and the product of the measured actual output current I1 and the resistance R30 of the coupling circuitry 30, see [0042]), to convert the first DC voltage to a second DC voltage, at the output (The voltage regulator 11 is adapted to control an actual output voltage v2 for the coupling circuitry 30 based on a determined reference output voltage V3, in particular such that v2 corresponds to V3, see [0042]), that is greater than the first DC voltage (v2=V1+I1·R30, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the power converter of Anderson with the converter of Doering to provide a method and apparatus to improve power converter for a device as suggested.

Regarding claim 12, Anderson as modified by Doering teaches the system of claim 11, wherein the power supply further comprises measurement circuitry configured to measure the electrical parameter level (The power regulator circuit 530 includes a current sense resistor 531 that develops a voltage representative of a power supply current I.sub.PA, of the power amplifier 512. The voltage is converted by an A/D converter 532 to a digitized value representative of the current I.sub.PA, and sent to a processor 533, see Anderson [0030]).
Regarding claim 14, Anderson as modified by Doering teaches the system of claim 11, wherein a third DC voltage, which is less than the second DC voltage, at the radio ends is substantially constant notwithstanding any changes in direct current drawn from the conversion circuitry output (VC is a constant approximately equal to 0.6 volts, Anderson [0023]).

Claims 3, 5, 8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Doering et al. (US 20150089253 A1) and further in view of Carcia (US 3740569 A).
Regarding claim 3, Anderson as modified by Doering teaches the power supply of claim 1.
However, Anderson and Doering do not teach wherein a third DC voltage, which is less than the second DC voltage, at the radio ends of the electrical conductors exceeds a nominal DC input voltage level of the radio.
In an analogous art, Carcia teaches wherein a third DC voltage, which is less than the second DC voltage, at the radio ends of the electrical conductors exceeds a nominal DC input voltage level of the radio (when the load voltage at the +5 Volt output terminal 13 exceeds a predetermined value... By way of example only, such threshold level may have a value of 5.6 volts, col 10, lines 28-38 and by way of example only, the output voltages appearing at output terminals 11-14 may have nominal values of +13 volts, +10 volts, +5 volts and -6 volts, respectively, col 2, lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the power converter of Anderson and Doering with the DC power supply of Carcia to provide a method and apparatus to improve power converter for a device as suggested.
Regarding claim 5, Anderson as modified by Doering and Carcia teaches the power supply of claim 3, wherein the third DC voltage at the radio ends is less than a maximum DC input voltage level of the radio o (If the detected current is greater than the upper limit, the controller selects the next lower voltage setting, Anderson [0034]).
Regarding claim 8, Anderson as modified by Doering teaches the method of claim 6.
However, Anderson and Doering do not teach wherein a first DC voltage, which is less than the output DC voltage, at the radio ends of the electrical conductors exceeds a nominal DC input voltage level of the radio.
In an analogous art, Carcia teaches wherein a first DC voltage, which is less than the output DC voltage, at the radio ends of the electrical conductors exceeds a nominal DC input voltage level of the radio (when the load voltage at the +5 Volt output terminal 13 exceeds a predetermined value... By way of example only, such threshold level may have a value of 5.6 volts, col 10, lines 28-38 and by way of example only, the output voltages appearing at output terminals 11-14 may have nominal values of +13 volts, +10 volts, +5 volts and -6 volts, respectively, col 2, lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the power converter of Anderson and Doering with the DC power supply of Carcia to provide a method and apparatus to improve power converter for a device as suggested.
Regarding claim 10, Anderson as modified by Doering and Carcia teaches the method of claim 8, wherein the first DC voltage at the radio ends is less than a maximum DC input voltage level of the radio (If the detected current is greater than the upper limit, the controller selects the next lower voltage setting, Anderson [0034]).
Regarding claim 13, Anderson as modified by Doering teaches the system of claim 11.
However, Anderson and Doering do not teach wherein a third DC voltage, which is less than the second DC voltage, at the radio ends of the electrical conductors exceeds a nominal DC input voltage level of the radio.
In an analogous art, Carcia teaches wherein a third DC voltage, which is less than the second DC voltage, at the radio ends of the electrical conductors exceeds a nominal DC input voltage level of the radio (when the load voltage at the +5 Volt output terminal 13 exceeds a predetermined value... By way of example only, such threshold level may have a value of 5.6 volts, col 10, lines 28-38 and by way of example only, the output voltages appearing at output terminals 11-14 may have nominal values of +13 volts, +10 volts, +5 volts and -6 volts, respectively, col 2, lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the power converter of Anderson and Doering with the DC power supply of Carcia to provide a method and apparatus to improve power converter for a device as suggested.
Regarding claim 15, Anderson as modified by Doering and Carcia teaches the system of claim 13, further comprising the third DC voltage at the radio ends is less than a maximum DC input voltage level of the radio (If the detected current is greater than the upper limit, the controller selects the next lower voltage setting, Anderson [0034]).

Claims 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Doering et al. (US 20150089253 A1) and further in view of Carcia (US 3740569 A) and Kostakis et al. (US 20140055898 A1).
Regarding claim 20, Anderson as modified by Doering and Carcia teaches the power supply of claim 3.
However, Anderson, Doering and Carcia do not teach wherein an absolute value of the nominal DC input voltage level is 48V.
In an analogous art, Kostakis teaches wherein an absolute value of the nominal DC input voltage level is 48V (the power lines may be AC or DC power lines and may be provided at any one of multiple different voltage levels, including, for example + or -48 VDC, among others, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Anderson, Doering and Carcia with the power supply of Kostakis to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.
Regarding claim 22, Anderson as modified by Doering and Carcia teaches the method of claim 8.
However, Anderson, Doering and Carcia do not teach wherein an absolute value of the nominal DC input voltage level is 48V.
In an analogous art, Kostakis teaches wherein an absolute value of the nominal DC input voltage level is 48V (the power lines may be AC or DC power lines and may be provided at any one of multiple different voltage levels, including, for example + or -48 VDC, among others, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Anderson, Doering and Carcia with the power supply of Kostakis to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.
Regarding claim 24, Anderson as modified by Doering and Carcia teaches the system of claim 13.
However, Anderson, Doering and Carcia do not teach wherein an absolute value of the nominal DC input voltage level is 48V.
In an analogous art, Kostakis teaches wherein an absolute value of the nominal DC input voltage level is 48V (the power lines may be AC or DC power lines and may be provided at any one of multiple different voltage levels, including, for example + or -48 VDC, among others, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the converter of Anderson, Doering and Carcia with the power supply of Kostakis to provide a digital power control systems and methods for providing a specific range of voltage to a device as suggested.

Claims 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Doering et al. (US 20150089253 A1) and further in view of Shrim et al. (US 6517967 B1).
Regarding claim 25, Anderson as modified by Doering teaches the power supply of claim 1.
However, Anderson and Doering do not teach wherein the electrical parameter level is a third DC voltage level.
In an analogous art, Shrim teaches wherein the electrical parameter level is a third DC voltage level (The control circuit measures the flow of current through the circuit and also the voltage across the electronic device through the amp-meter 305 and the volt meter 306, col 35, lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson and Doering with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 27, Anderson as modified by Doering teaches the method of claim 6.
However, Anderson and Doering do not teach wherein the electrical parameter level is a third DC voltage level.
In an analogous art, Shrim teaches wherein the electrical parameter level is a third DC voltage level (The control circuit measures the flow of current through the circuit and also the voltage across the electronic device through the amp-meter 305 and the volt meter 306, col 35, lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson and Doering with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 29, Anderson as modified by Doering teaches the system of claim 11.
However, Anderson and Doering do not teach wherein the electrical parameter level is a third DC voltage level.
In an analogous art, Shrim teaches wherein the electrical parameter level is a third DC voltage level (The control circuit measures the flow of current through the circuit and also the voltage across the electronic device through the amp-meter 305 and the volt meter 306, col 35, lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson and Doering with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Claims 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Doering et al. (US 20150089253 A1) and further in view of Carcia (US 3740569 A) and Shrim et al. (US 6517967 B1).
Regarding claim 26, Anderson as modified by Doering and Carcia teaches the power supply of claim 3.
However, Anderson, Doering and Carcia do not teach wherein the nominal DC input voltage level is a voltage level at which the radio is recommended to operate.
In an analogous art, Shrim teaches wherein the nominal DC input voltage level is a voltage level at which the radio is recommended to operate  (Alternative upper and lower operating voltages may be used depending on the specific power requirements of the electronic device, col 36, 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson, Doering and Carcia with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 28, Anderson as modified by Doering and Carcia teaches the method of claim 8.
However, Anderson, Doering and Carcia do not teach wherein the nominal DC input voltage level is a voltage level at which the radio is recommended to operate.
In an analogous art, Shrim teaches wherein the nominal DC input voltage level is a voltage level at which the radio is recommended to operate  (Alternative upper and lower operating voltages may be used depending on the specific power requirements of the electronic device, col 36, 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson, Doering and Carcia with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 30, Anderson as modified by Doering and Carcia teaches the system of claim 13.
However, Anderson, Doering and Carcia do not teach wherein the nominal DC input voltage level is a voltage level at which the radio is recommended to operate.
In an analogous art, Shrim teaches wherein the nominal DC input voltage level is a voltage level at which the radio is recommended to operate  (Alternative upper and lower operating voltages may be used depending on the specific power requirements of the electronic device, col 36, 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson, Doering and Carcia with the control circuit of Shrim to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Claims 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20050242882 A1) in view of Doering et al. (US 20150089253 A1) and further in view of Carcia (US 3740569 A) and Kielb et al. (US 8787848 B2).
Regarding claim 19, Anderson as modified by Doering and Carcia teaches the power supply of claim 3.
 However, Anderson, Doering and Carcia do not teach wherein the third DC voltage is within four volts of a maximum DC input voltage level of the radio.
In an analogous art, Kielb teaches wherein the third DC voltage is within four volts of a maximum DC input voltage level of the radio (Circuitry 170 is configured for nominal operation at between 3 and 4 volts and the zener diode 182 along with sense resistance 180 sets this operating voltage, col 9, lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson, Doering and Carcia with the control circuit of Kielb to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Regarding claim 21, Anderson as modified by Doering and Carcia teaches the method of claim 8.
However, Anderson, Doering and Carcia do not teach wherein the first DC voltage is within four volts of a maximum DC input voltage level of the radio.
In an analogous art, Kielb teaches wherein the first DC voltage is within four volts of a maximum DC input voltage level of the radio (Circuitry 170 is configured for nominal operation at between 3 and 4 volts and the zener diode 182 along with sense resistance 180 sets this operating voltage, col 9, lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson, Doering and Carcia with the control circuit of Kielb to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.

Regarding claim 23, Anderson as modified by Doering and Carcia teaches the system of claim 13.
However, Anderson, Doering and Carcia do not teach wherein the third DC voltage is within four volts of a maximum DC input voltage level of the radio.
In an analogous art, Kielb teaches wherein the first DC voltage is within four volts of a maximum DC input voltage level of the radio (Circuitry 170 is configured for nominal operation at between 3 and 4 volts and the zener diode 182 along with sense resistance 180 sets this operating voltage, col 9, lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of Anderson, Doering and Carcia with the control circuit of Kielb to provide an improved power supply to compensate the voltage drop at the coupling circuitry as suggested.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 9514671 B2) discloses a power supply unit including a DC-DC converter including an output terminal and resistor coupling terminal and an external resistor coupled to the resistor coupling terminal, where the DC-DC converter includes a first power generation unit which outputs a predetermined current to the output terminal, and a sensing circuit unit that includes a sensing resistor located between the first power generation unit and the output terminal and stops an operation of the first power generation unit depending on a current value flowing in the sensing resistor. A power supply unit and an organic light emitting display including the power supply unit include a sensing circuit unit that stops operation of the power supply unit to prevent an additional damage when an abnormal current occurs.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641